On Rehearing.
On application for rehearing the accuracy of our original opinion is questioned in two aspects.
We stated that the injured party was shot in the back. Some of the State’s witnesses testified to this effect. The attending physician testified that the point of entrance was on the left side m the hack and the bullet is. “lodged now under .the right arm.” We do not think that our original statement is inaccurate according to the record.
The insistence is made that we were in error in concluding that the statement made by the appellant set out in our original opinion was a part of the res gestae. There is some confusion in the record, but it does appear that when the question of its admissibility arose the court inquired, “When was that supposed to have happened.” The solicitor replied, “Just prior to the shooting, your Honor.”
As a matter of fact, the objector took the position that the statement was not a threat. He did not claim by the objection that it was not a part of the res gestae.
The application for rehearing is overruled.